
	
		II
		110th CONGRESS
		2d Session
		S. 3495
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2008
			Mrs. Boxer (for herself,
			 Mrs. Clinton, Mr. Cardin, and Mr.
			 Whitehouse) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To protect pregnant women and children from dangerous
		  lead exposures.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Pregnant Women and Children
			 from Dangerous Lead Exposures Act of 2008.
		2.FindingsCongress finds that—
			(1)the Centers for
			 Disease Control and Prevention recognize that lead is a poison that—
				(A)affects virtually
			 every system in the human body; and
				(B)is particularly
			 harmful to the developing brains and nervous systems of fetuses and young
			 children;
				(2)the Administrator
			 has determined that lead—
				(A)is associated
			 with a wide array of harmful impacts, including damage to the nervous system,
			 the reproductive system, the cardiovascular system, physical development, the
			 kidneys, hearing, and the immune system; and
				(B)can cause adverse
			 behavioral impacts.
				(3)the Centers for
			 Disease Control and Prevention and the Administrator have determined that
			 children in general, and children in low socioeconomic conditions and minority
			 children in particular, are at increased risk of lead exposure and adverse
			 health impacts from that exposure;
			(4)the Census Bureau
			 estimates that in 2006 more than 12,800,000 children under the age of 18 lived
			 in poverty;
			(5)in 1991, the
			 Centers for Disease Control and Prevention recognized that 10 micrograms per
			 deciliter of lead in blood should prompt public health actions, but that
			 harmful impacts may occur at blood lead levels below 10 micrograms per
			 deciliter;
			(6)the Environmental
			 Protection Agency (including the Children’s Health Protection Advisory
			 Committee of the Environmental Protection Agency) and other Federal entities
			 recognize that scientific studies since 1991 have strengthened the evidence
			 that blood lead levels below 10 micrograms per deciliter, particularly in
			 children, can harm human health;
			(7)the Administrator
			 recognizes that recent studies have demonstrated that some reductions in
			 cognitive function can occur at the initial and lowest levels of lead exposure,
			 though additional harm can occur with continued exposure to lead;
			(8)according to the
			 Administrator, approximately 310,000 children in the United States between the
			 ages of 1 and 5 years have blood-lead levels greater than 10 micrograms per
			 deciliter;
			(9)the Administrator
			 has determined that lead-based paint can pose a health threat through various
			 types of exposure, including through indoor dust and paint chips following
			 renovation activities;
			(10)in 1992,
			 Congress passed Public Law 102–550 (106 Stat. 3672), title X of which is cited
			 as the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C.
			 4851 et seq.);
			(11)section 1021(a)
			 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 amended the
			 Toxic Substances Control Act (15 U.S.C. 2601 et seq.) by adding a title IV to
			 that Act relating to lead exposure reduction (106 Stat. 3912);
			(12)title IV of the
			 Toxic Substances Control Act (15 U.S.C. 2681 et seq.) required the
			 Administrator to undertake a number of actions to protect individuals,
			 including pregnant women and children, from dangerous lead exposures, including
			 by requiring the Administrator—
				(A)by not later than
			 April 28, 1994, to promulgate regulations identifying lead-based paint hazard
			 standards for use in determining standards and regulations for reducing the
			 risk of exposure to those hazards;
				(B)by not later than
			 April 28, 1995, to conduct and publish a study on the extent to which persons
			 engaged in various types of renovation and remodeling activities in target
			 housing, public buildings constructed before 1978, and commercial buildings are
			 exposed to lead in the conduct of the activities, or disturb lead and create a
			 lead-based paint hazard, on a regular or occasional basis; and
				(C)by not later than
			 October 28, 1996, to revise the regulations that apply to renovation and
			 remolding activities in target housing, public buildings constructed before
			 1978, and commercial buildings that create lead-based paint hazards;
				(13)on January 5,
			 2001, the Administrator promulgated the lead-based paint hazard regulations
			 required under section 403 of the Toxic Substances Control Act (15 U.S.C.
			 2683), which identified dangerous levels of lead dust on floors at 40
			 micrograms per square foot or greater and for window sills at 250 micrograms
			 per square foot or greater;
			(14)in promulgating
			 the regulations, the Administrator stated that the standards [were]
			 based on the best science available to the Agency. The Environmental Protection
			 Agency recognizes, however, that the science is constantly developing … If new
			 data become available (e.g., empirical data showing that very small amounts of
			 deteriorated paint pose a serious health risk or data showing that hazard
			 control activities are more effective at reducing long-term dust-lead levels
			 than assumed by the Environmental Protection Agency), the Agency will consider
			 changing the standards to reflect these data.;
			(15)on January 23,
			 2007, the Administrator issued a draft final dust study examining renovation
			 and remodeling activities and lead-contaminated dust hazards;
			(16)on August 30,
			 2007, the Clean Air Science Advisory Committee of the Environmental Protection
			 Agency—
				(A)reviewed the
			 study on renovation and remodeling activities and lead-contaminated dust
			 hazards and the approach of the Environmental Protection Agency to
			 characterizing lead-contaminated dust levels after renovation and remodeling
			 activities; and
				(B)concluded
			 that—
					(i)[s]tandards
			 need to be strengthened in view of recent epidemiological data indicating that
			 children are more susceptible to effects from lead than was previously
			 thought.;
					(ii)[t]he
			 lead dust loading values of 40 μg/ft2 for floors and
			 250 μg/ft2 for window sills are presented as
			 adequately protective of children against lead poisoning, i.e., to guard
			 against blood lead levels of greater than 10 (>10) µg/dL. However, the Panel
			 notes that these residual surface contamination standards are obsolete on the
			 basis of recent epidemiology findings that indicate that adverse health effects
			 are found in children with blood lead levels less than five (<5)
			 µg/dL…).;
					(iii)[t]he
			 cleaning procedures employed are inadequate, such that post-cleaning lead
			 levels do not even meet the existing Environmental Protection Agency standards.
			 Moreover, the qualitative and simplistic method used to verify the
			 effectiveness of these cleaning procedures, i.e., the white cloth
			 verification tests, does not yield consistently reliable results,
			 leading to an inaccurate assessment of cleaning efficiency after repair and
			 renovation activities.; and
					(iv)[t]he
			 Panel strongly feels that it is imprudent to substitute a simplistic and
			 qualitative white cloth test for highly specific, analytical measures of lead
			 in house dust.;
					(17)on March 31,
			 2008, the Administrator issued final lead-based paint renovation, repair, and
			 painting regulations that are based on—
				(A)cleaning
			 practices that—
					(i)the
			 scientific advisors of the Administrator have criticized as
			 inadequate; and
					(ii)are based on the
			 goal of meeting the lead dust loading values of 40 micrograms per square foot
			 for floors and 250 micrograms per square foot for window sills, which those
			 scientific advisors have called obsolete based on studies
			 demonstrating that the values may be inadequately protective of children’s
			 health; and
					(B)the white
			 cloth method to verify the effectiveness of cleaning practices, which
			 the scientific advisors of the Administrator have called
			 inaccurate and simplistic; and
				(18)the revised
			 lead-based paint renovation, repair, and painting rule of the Environmental
			 Protection Agency fails—
				(A)to use the best
			 available science on the adverse impacts of lead on children’s health;
				(B)to adequately
			 protect the health of pregnant women and children from lead poisoning;
			 and
				(C)to contain
			 enforceable methods of verifying that lead levels in homes and other facilities
			 are safe following lead-based paint renovation, repair, and painting
			 activities.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Best available
			 scienceThe term best available science includes,
			 with respect the establishment of standards for the protection of individuals
			 from exposure to lead, studies on the health effects of lead completed since
			 the Environmental Protection Agency last updated the lead-based paint hazard
			 standard under section 403 of the Toxic Substances Control Act (15 U.S.C.
			 2683), including especially recent epidemiological studies, demonstrating that
			 lead levels below 10 micrograms per deciliter of blood pose a threat to
			 children’s health.
			4.Protection of
			 pregnant women and children
			(a)Best available
			 science
				(1)Final
			 regulationsNot later than April 30, 2009, the Administrator
			 shall use the best available science—
					(A)to promulgate a
			 final rule revising the lead-based paint hazard standard of the Environmental
			 Protection Agency promulgated under section 403 of the Toxic Substances Control
			 Act (15 U.S.C. 2683) to a more protective level that safeguards the health of
			 pregnant women and children; and
					(B)to require the
			 use of a lead dust cleaning clearance methodology that ensures lead dust levels
			 meet the standard revised under subparagraph (A).
					(2)Peer review of
			 analysesThe Administrator shall ensure that the Clean Air
			 Science Advisory Committee of the Environmental Protection Agency peer reviews
			 the analyses that the Administrator uses—
					(A)to revise the
			 lead-based paint hazard standard; and
					(B)to require the
			 use of a lead dust cleaning clearance methodology.
					(b)Implement
			 protections for pregnant women and childrenNot later than April 22, 2010, the
			 Administrator shall integrate into the revised rules of the Environmental
			 Protection Agency on renovation and remolding activities that create lead-based
			 paint hazards—
				(1)the lead-based
			 paint hazard standard revised under subsection (a)(1)(A); and
				(2)the lead dust
			 cleaning clearance methodology required under subsection (a)(1)(B).
				(c)Periodic
			 revaluationThe Administrator
			 shall review and reevaluate the health protectiveness of the rule promulgated
			 under subsection (a)(1)(A), for the sole purpose of determining whether to
			 increase protections for the health of pregnant women and children, with the
			 review and reevaluation occurring—
				(1)at least once every 5 years; or
				(2)more frequently, as necessary, if
			 significant scientific findings indicate that the standard described in
			 subsection (a)(1)(A) should be revised to increase protections for the health
			 of pregnant women and children.
				5.No effect on
			 other effective datesNothing
			 in this Act or any amendment made by this Act modifies or otherwise affects any
			 effective date described in the final rule of the Environmental Protection
			 Agency entitled Lead; Renovation, Repair, and Repainting Program
			 (73 Fed. Reg. 21692 (April 22, 2008)).
		
